 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 836 
In the House of Representatives, U. S.,

October 22, 2009
 
RESOLUTION 
Expressing support for Teen Read Week. 
 
 
Whereas 70 percent of 8th graders and 65 percent of 12th graders do not read at grade level; 
Whereas for many adolescent students, ongoing difficulties with reading and writing figure prominently into the decision to drop out of school; 
Whereas available data shows 85 percent of all juvenile offenders have reading problems and approximately one-third of all juvenile offenders read below the fourth-grade level; 
Whereas advanced literacy across content areas is the best available predictor of the ability of students to succeed in introductory college courses; 
Whereas research shows that teens who read for fun have better test scores and are more likely to succeed in the workforce; 
Whereas Teen Read Week encourages teens to read a book for leisure purposes; 
Whereas Teen Read Week recognizes that it is important for adolescents to read proficiently; and 
Whereas October 18 to October 24, 2009, is Teen Read Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Teen Read Week; 
(2)recognizes that it is important for teens to be taught to read proficiently; and 
(3)encourages teens to read for leisure and academic purposes. 
 
Lorraine C. Miller,Clerk.
